Citation Nr: 0302563	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  01-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1964 and from April 1966 to March 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied service connection for diffuse degenerative 
disc disease of the lumbosacral spine. 


FINDINGS OF FACT

1.  Competent evidence that arthritis of the lumbar spine 
manifested to a compensable degree within one year following 
the veteran's discharge from service is not shown in the 
record.

2.  Competent evidence of an etiological relationship between 
a current low back disorder, manifested by diffuse 
degenerative disc disease of the lumbosacral spine, and 
service, is not established in the record.


CONCLUSION OF LAW

A low back disorder, characterized as diffuse degenerative 
disc disease of the lumbosacral spine, was not incurred in or 
aggravated by service, nor did degenerative disc disease 
manifest to a compensable degree within one year following 
the veteran's discharge from service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the service medical records 
(SMR's) in this case appear to be incomplete.  The record 
reflects that in December 2000, the RO attempted to obtain 
the veteran's complete service medical records.  A document 
dated in January 2001 indicates that all available service 
medical records were copied from microfiche and that no other 
records were found.  In a case such as this, where the 
complete service medical are unavailable, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  This heightened duty includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  Unfortunately, in 
this case, no pertinent medical information has been obtained 
from an alternative source, aside from service medical 
records which the veteran himself provided. 

I.  Preliminary Matters

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  VA has made all reasonable efforts to 
assist the veteran in the development of his claims and has 
notified him of the information and evidence necessary to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In correspondence from the RO dated in 
December 2002, the veteran was advised of what evidence the 
RO would attempt to retrieve, and of his responsibilities in 
obtaining such evidence (e.g., adequately identifying such 
records).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran and the changes 
articulated in the new legislation are less stringent.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the December 1999 rating 
decision, the May 2001 statement of the case, and the 
December 2002 letter.  The Board is aware that in the 
December 1999 rating decision and the May 2001 statement of 
the case, the RO informed the veteran that he needed to 
submit a well-grounded claim.  While the VCAA eliminated this 
standard, the evidence necessary to well ground the claim is 
the same type of evidence needed to grant a claim for service 
connection.  Specifically, in the December 1999 rating 
decision and the May 2001 statement of the case, the RO 
stated that the veteran needed to submit evidence of a 
current disability, evidence of incurrence or aggravation of 
a disease or injury in service, and evidence of a nexus 
between the current disability and service.  Additionally, in 
the December 2002 letter, the RO stated the following:

In your case, evidence needed to 
substantiate your claim for entitlement 
to service connection for diffuse 
degenerative disc disease of the 
lumbosacral spine would be evidence 
tending to show you currently have a 
disability that was incurred in or 
aggravated by your military service.  

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
December 2002 letter, the RO told the veteran that it would 
make reasonable efforts to obtain relevant evidence, such as 
private medical records, employment records, and records from 
state or local government agencies.  The RO further informed 
him that it would make as many requests as necessary to 
obtain the records from federal agencies unless it decided 
that it was futile to continue to ask for the records.  The 
RO then stated, "If we have difficulty obtaining any 
records, we will let you know.  If that happens, we'll give 
you a chance to obtain and submit the evidence to us."  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the veteran's available 
service medical records have been associated with the claims 
file.  The veteran has submitted private medical records.  
The RO obtained the veteran's VA treatment records.

The Board is aware that the RO did not provide the veteran 
with an examination in conjunction with his claim for service 
connection, as he has brought forth competent evidence that 
he has a current disability and he has attributed the 
disability to service.  However, under 38 C.F.R. § 3.326(b) 
(2002), it states that, "Provided that it is otherwise 
adequate for rating purposes, any hospital report, or any 
examination report from any government or private institution 
may be accepted for rating a claim without further 
examination."  In a November 1997 private medical record 
shows detailed findings pertaining to the veteran's 
lumbosacral spine.  Thus, the Board finds that this private 
medical record is adequate and constitutes an examination for 
VA purposes under 38 C.F.R. § 3.326(b) and VA has fulfilled 
its duty to assist in that regard.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

The veteran's service medical records are negative for any 
complaints, treatment or diagnosis of a low back injury or 
disability.  The retirement examination conducted in January 
1994 revealed that there were no clinical abnormalities of 
the spine.  The veteran indicated on the examination report 
that he did not experience recurrent back pain.  

Private medical records reflect that an MRI of the lumbar 
spine was conducted in November 1997 to rule out spinal 
stenosis.  The findings were most consistent with 
degenerative spondylolisthesis at L4-L5 with associated 
pseudo bulging annulus and severe, bilateral hypertrophic 
spurring of the facets.  Diffuse degenerative disc disease 
was also noted.

By rating action of December 1999, the RO denied entitlement 
to service connection for a low back disability, reasoning 
that there was no evidence of low back problems in service 
and no evidence etiologically linking the veteran's post-
service low back problems with service.

A VA medical certificate dated in June 1998 documents the 
veteran's complaints of back and disc problems and shows that 
an assessment of low back pain was made.

III.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Service connection 
for a chronic disease, such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b)(2002) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The established law very clearly states that, to prove 
service connection of a disability, a claimant must submit 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation.  Pond v. West, 12 
Vet. App. 341 (1999).  Mindful that the SMR's in this case 
are incomplete, through no fault of the veteran's, the Board 
recognizes the a heightened obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The veteran's available service medical records are entirely 
negative for any complaints, treatment, findings, or 
diagnosis of a low back disability and the separation 
examination showed no clinical abnormality of the spine.  
Significantly, the veteran himself indicated on the 
separation examination report that he did not experience 
recurrent back pain.  

The post-service evidence shows that the earliest 
documentation of any low back problems was shown in November 
1997, at which time an MRI revealed diffuse degenerative disc 
disease of the lumbar spine, among other findings.  This 
record was dated more than 3 years after the veteran's 
discharge from service.  

Although there is no question that the veteran has a current 
low back disability, the record contains no competent 
evidence etiologically linking his currently manifested low 
back problems and service.  A showing such a relationship has 
been repeatedly reaffirmed by the Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In this case, no such connection has been 
established.

Essentially, the only evidence presented which supports the 
claim are the statements and contentions of the veteran 
himself.  However, this evidence is of no probative value 
with respect to the matter of causation between service and 
the currently diagnosed low back disability.  The resolution 
of issues which involve medical knowledge, such as the 
diagnosis of disability and determination of medical etiology 
and/or cause of death, require evidence from a competent 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence that the veteran has 
the medical background sufficient to render a medical opinion 
regarding the etiology and date of onset of his low back 
disability. 

In light of the absence of evidence establishing that the 
veteran sustained a low back disability during service or 
arthritis of the low back during his first post service year, 
as well as the lack of any competent medical evidence 
etiologically linking the veteran's currently manifested low 
back disability and service, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a low back disability.  There is no 
reasonable doubt to be resolved in the veteran's favor, and 
the claim must therefore be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.


		
	A. P. SIMPSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

